The defendant set up a counterclaim for $3,000 damages for failure of plaintiff to properly perform the contract.
The counterclaim was denied in the reply. The evidence offered by defendant in support of it was, on objection, excluded by the court. Defendant excepted.
The excluded evidence is stated in the opinion.
The defendant submitted to a nonsuit upon the counterclaim. Judgment in favor of plaintiff for $1,215.15. Appeal by defendant.   (293) *Page 174 
The defendant manufactures hosiery goods and plaintiff contracted to dye defendant's hosiery goods skillfully, satisfactorily in quality, and up to the standard grade of similar work in other reputable dye works, and to pay any damage done to the goods, whilst in plaintiff's possession, in the process of dyeing.
This action is brought to recover balance due for said work. Defendant admits the amount due and unpaid, claimed by plaintiff, subject to defendant's counterclaim for defective work and damage in the dyeing process.
Defendant usually, after its goods were dyed, shipped them to Hardt Von Bernuth  Company, to be sold, and statements of sales were rendered the defendants by the Hardt Bernuth Company, through its selling agent, A. T. Bloomer. Pending this action the defendant took the deposition of A. T. Bloomer in New York City, which was read on the trial. Bloomer testified he was a salesman and had no experience in dyeing.
The defendant offered a statement of account of sales of Hardt Von Bernuth  Company, through A. T. Bloomer to defendant, for the purpose of proving the loss on the goods. The plaintiff's objection was sustained, and defendant made its third exception. The case turns upon the competency of this evidence offered in support of the defendant's counterclaim.
When the defendant rested its case his Honor stated that he would instruct the jury that the evidence in support of the counterclaim (294)  was not sufficient to go to the jury. The defendant took a nonsuit as to the counterclaim, and appealed.
The sale statements offered were incompetent against the plaintiff. They were simply the declarations of the defendant's agent. Their admission would violate the rule res inter alios acta, which excludes such evidence.Waters v. Roberts, 89 N.C. 145.
So is a copy taken from a merchant's books. Bitting v. Thaxton,72 N.C. 541.
Likewise, the entry of a payment made in writing by a codebtor is only his declaration, and, therefore, incompetent as to the creditor. Morgan v.Hubbard, 66 N.C. 394.
So it is with the books of accounts of a bank against the customer. Bankv. Clark, 8 N.C. 36.
The other exceptions present nothing materially different from the third exception. Without the excluded evidence there was none sufficient for the jury to support the counterclaim.
Affirmed.
Cited: Peele v. Powell, 156 N.C. 500. *Page 175 
(295)